In an action by a husband to set aside, on the ground of fraud, a deed to certain real property made by him to his wife (the defendant) and to himself as tenants by the entirety, the defendant wife appeals from a judgment of the Supreme Court, Queens County, entered November 2, 1961 upon the written decision of the court after a non jury trial, in favor of the plaintiff: (1) declaring, inter alia, that said deed is void and directing its cancellation; and (2) dismissing her counterclaim to impress a trust on said property for her expenditures in connection therewith. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.